 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrecision Fabricators, Inc. and Shopmen's LocalUnion No. 455, International Association of Bridge,Structural and Ornamental Ironworkers, AFL-CIO. Case 29 CA 6157August 24, 1979SUPPLEMENTAL DECISION AND ORDEROn November 21, 1978, the National Labor Rela-tions Board issued a Decision and Order' in theabove-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfairlabor practices in violation of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National Labor Rela-tions Act, as amended, and ordering Respondent tocease and desist therefrom and take certain affirma-tive action to remedy such unfair labor practices.In the underlying Decision and Certification ofRepresentative2the Board, Members Penello andMurphy, with Members Jenkins dissenting in part,overruled Respondent's objections to an election heldon March 11, 1977, and in so doing affirmed the Re-gional Director's application of Shopping Kart FoodMarket, Inc., 228 NLRB 1311 (1977), to Respon-dent's Objections 1, 2, and 3, which were based onalleged misrepresentations. On December 6, 1978, theBoard issued General Knit of California, 239 NLRB619, which reversed Shopping Kart and reaffirmed thecriteria set forth in Hollywood Ceramics Company,Inc., 140 NLRB 221 (1962), for determining the valid-ity of objections based on alleged misrepresentations.Thereafter, the Board decided, sua sponte, to recon-sider the Decision and Order herein, in light of Gen-eral Knit of California, and by letter dated May 7,1979, so notified the parties. The Union filed a state-ment in support of its position that the Board shouldreaffirm its initial Decision and Order.Members Penello and Murphy have reconsideredthe entire record in this proceeding and adhere totheir position taken in the underlying representationcase that Respondent's objections were without meritand specifically that the alleged misrepresentations inObjections 1, 2, and 3, even if established, did notunder Shopping Kart, supra, warrant setting aside theelection. Chairman Fanning and Member Truesdalehave considered the entire record, including that inthe underlying representation case,3and agree with'239 NLRB 415 (1978).2233 NLRB 1404 (1977).3 Case 29-RC 3687: see fn. I of the initial Decision and Order.Members Penello and Murphy that all of Respon-dent's objections are without merit. In reaching thisresult, they find that, under the standards of Holvy-wood Ceramics, supra, Objections 1, 2, and 3 do notrequire either that the election be set aside or that ahearing be held, for they are of the opinion that, asfound by the Regional Director in his Report on Ob-jections, insufficient evidence was presented to estab-lish that the Union engaged in any misrepresentationsobjectionable under the standards of that case, or torequire that a hearing be held to determine if anysuch misrepresentations were in fact made.In view of the foregoing, the Board concludes thatunder either the standards of Shopping Karlt. upra,adhered to by Members Penello and Murphy, or thestandards of Hollywood Ceramics, adhered to byChairman Fanning and Member Truesdale. Respon-dent's objections are without merit; that the Unionwas properly certified as the representative of the unitemployees; that Respondent's failure and refusal torecognize and bargain with the Union violated theAct as alleged; and that the General Counsel's Mo-tion for Summary Judgment was properly granted.Accordingly, the Board reaffirms the initial Decisionand Order in this case and shall order that Respon-dent comply with the provisions of that Order.ORDERIt is hereby ordered that the Respondent, PrecisionFabricators, Inc., Garden City Park, New York, takethat action ordered in, and otherwise comply with theprovisions of, the Order in this proceeding issued onNovember 21, 1978, reported at 239 NLRB 415.MEMBER JENKINS. dissenting:For the reasons set forth in my partial dissent inthe Board's Decision in the underlying representationproceeding reported at 233 NLRB 1404, would findthat, under the standards of Hollywood CeramicsCompany, Inc., 140 NLRB 221, Respondent's Objec-tion I raised matters requiring a hearing on that ob-jection. In doing so, I believe that Chairman Fanningand Member Truesdale, the other members of theGeneral Knit of California majority, err in failing to sofind. In any event, in view of a majority of the Boardhaving returned to the standards of Hollywood Ce-ramics, Inc., in the General Knit of California Deci-sion, I would now deny the Motion for SummaryJudgment, dismiss the complaint, and order that ahearing be held on Respondent's Objection I in theunderlying representation proceeding.244 NLRB No. 94624